Citation Nr: 1128515	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  07-00 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep impairment, claimed as sleep apnea and sleeplessness, to include as due to undiagnosed illness.

2.  Entitlement to service connection for numbness of the lower extremities.

3.  Entitlement to service connection for headaches, to include as due to undiagnosed illness. 

4.  Entitlement to service connection for swelling of the lower extremities, to include as due to undiagnosed illness.  

5.  Entitlement to service connection for periodic accelerated heart rate, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as due to undiagnosed illness.

7.  Entitlement to an initial compensable evaluation for hemorrhoids. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to July 1995.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of March 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

A hearing before the undersigned Veterans Law Judge was held at the RO in June 2008.  The hearing transcript has been associated with the claims file.

In November 2008, the Board issued a decision which, inter alia, denied claims of service connection for periodic accelerated heart rate, periodic numbness and swelling in the lower extremities, periodic sleeplessness, headaches, and sleep apnea.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the Board's decision in part and remand the issues of entitlement to service connection for periodic accelerated heart rate, periodic numbness and swelling in the lower extremities, periodic sleeplessness, headaches, and sleep apnea to the Board for compliance with the Joint Motion. 

In the November 2008 decision, the Board also remanded the claims of service connection for IBS and an increased initial rating for hemorrhoids for further development.  The Board retains jurisdiction over those claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the November 2008 decision, the Board relied on a January 2007 VA examination; however, that examination is inadequate because the examiner did not provide any rationale for the opinions expressed.

Further development is needed on the claim of service connection for sleep impairment.  Initially, the Board notes that it appears that there are outstanding, relevant treatment records.  The Veteran has reported that he underwent a sleep study while in service but the results of the reported study are not associated with the claims file.  Additionally, although a March 1995 service treatment record indicates that the Veteran would be treated for sleep hygiene and relaxation, the associated treatment record is not associated with the claims file.  The Board acknowledges that it is unclear whether these records are available.  In light of the potential relevancy of these records, however, the Board finds they should be specifically requested.  

Additionally, based on the evidence of in-service complaints of sleep impairment, the Veteran's service in the Persian Gulf, the current history of sleep impairment, and the ambiguity as to whether the Veteran has a diagnosed sleep disorder, a VA examination with probative opinion is needed to determine whether the Veteran's sleep impairment is related to service in the Persian Gulf.  See 38 U.S.C.A. §§ 1117; 5103A(d); 38 C.F.R. § 3.317(a)(1)(i).  

Further development is needed on the claim of service connection for numbness in the lower extremities.  The evidence documents complaints of numbness in the lower extremities during service, to include prior to the Veteran's service in the Persian Gulf, and histories of numbness since service.  Thus, a VA examination with opinion is needed to determine if a chronic disorder manifested by lower extremity numbness onset during service.  See 38 U.S.C.A. § 5103A(d).  

Further development is needed on the claims of service connection for headaches, swelling in the lower extremities, and periodic elevation of heart rate.  The evidence reflects complaints of headaches, swelling in the lower extremity, and periodic elevation of heart rate.  However, the record does not include a probative opinion as to whether these symptoms are due to a known clinical diagnosis.  Based on the Veteran's service in the Persian Gulf , an examination and opinion is needed to determine whether the reported headaches, swelling, and elevation of heart rate are related to service.  See 38 U.S.C.A. §§ 1117; 5103A(d); 38 C.F.R. § 3.317(a)(1)(i).  

With regard to the previously remanded claims of service connection for IBS and increased initial rating for hemorrhoids, it is unclear what development has been accomplished on those claims while the other claims were on appeal to the Court.  Evidence in the record dated subsequent to the November 2008 Board decision includes the report of a March 2009 VA examination; however, there is no indication that a supplemental statement of the case was prepared after that examination; nor is there any indication that all development has been completed.  On remand, the AMC/RO should ensure that all development has been completed on those claims.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records.

2.  Request the relevant medical records associated with the Veteran's treatment at Beaumont Army Medical Center and Bliss Army Community Hospital, to include any treatment for sleep impairment.  Request more specific information, such as the date of the reported treatment, from the Veteran if necessary.  If the records are not available, so inform the Veteran.  

3.  Contact the Veteran to obtain the date of the reported in-service sleep study and the name and address of the medical provider who performed the reported sleep study.  Request any reported record.  

4.  After completion of the foregoing, schedule the Veteran for an examination to determine the nature and etiology of the reported sleep impairment.  The examiner is requested to review the evidence of record and to acknowledge such review.  The examiner should render diagnoses of any current disability manifested by the reported sleep impairment.  All necessary tests to determine the correct diagnoses are to be done.  The examiner should specifically indicate whether the reported sleep impairment is a symptom of a diagnosed disability, such as sleep apnea, or is attributable to an undiagnosed illness.  If any symptom is attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that the disorder was incurred during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given, preferably with discussion of the in-service sleep disturbance.  

5.  Schedule the Veteran for an examination to determine the nature and etiology of the reported lower extremity numbness.  The examiner is requested to review the evidence of record and to acknowledge such review.  If the numbness is determined to be a manifestation of a chronic disorder, the examiner is requested to state whether it is at least as likely as not that the disorder was incurred in or aggravated by service or is causally related to service.  The examiner must explain the rationale for any opinion given, preferably with discussion of the treatment for lower extremity numbness (which is associated with low back pain) during service.   

6.  Schedule the Veteran for an examination to determine the nature and etiology of the reported headaches.  The examiner should render diagnoses of all current disabilities manifested by headaches.  All necessary tests to determine the correct diagnoses are to be done.  The examiner should specifically indicate whether headaches are symptoms of a diagnosed disability or are attributable to an undiagnosed illness.  If the headaches are attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that the disorder was incurred during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given, preferably with discussion of the reported headaches in April 1989, April 1993, and October 1994.  

7.  Schedule the Veteran for an examination to determine the nature and etiology of the reported lower extremity swelling.  The examiner should render diagnoses of all current disabilities manifested by swelling of the lower extremity.  All necessary tests to determine the correct diagnoses are to be done.  The examiner should indicate whether swelling is objectively demonstrated.  The examiner should also specifically indicate whether the swelling is a symptom of a diagnosed disability or is attributable to an undiagnosed illness.  If it is attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that the disorder was incurred during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given.  

8.  Schedule the Veteran for an examination to determine the nature and etiology of the reported elevated heart rate.  The examiner should render diagnoses of all current disabilities manifested by elevated heart rate.  All necessary tests to determine the correct diagnoses are to be done.  The examiner should specifically indicate whether elevated heart rate is objectively demonstrated.  The examiner should specifically indicate whether elevated heart rate is a symptom of a diagnosed disability or is attributable to an undiagnosed illness.  If it is attributed to a known clinical diagnosis, the examiner should opine whether it is at least as likely as not that the disorder was incurred during service or is otherwise related to service.  The examiner must explain the rationale for all opinions given, preferably with discussion of the in-service treatment for the reported elevated heart rate.  

9.  Review the claims folder to ensure that all development requested in the November 2008 remand in connection with the claims of service connection for IBS and increased rating for hemorrhoids (specifically, examinations and opinions as to the etiology of the claimed IBS and the current severity of the hemorrhoids) has been accomplished.  

10.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


